Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 4, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  153140 & (17)(18)                                                                                  Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  D’ALESSANDRO CONTRACTING                                                                                   Joan L. Larsen,
  GROUP, LLC, and SAFECO INSURANCE                                                                                     Justices
  COMPANY OF AMERICA,
            Plaintiffs-Appellants,
                                                                     SC: 153140
  v                                                                  COA: 328366
                                                                     Genesee CC: 10-095065-CK
  JEFFREY WRIGHT, GENESEE COUNTY DRAIN
  COMMISSIONER, DIVISION OF WATER &
  WASTE SERVICES,
             Defendant-Appellee.
  ___________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal and the accompanying
  motions is considered, and the application and motions are DISMISSED with prejudice
  and without costs.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 4, 2016
                                                                                Clerk